DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 07/18/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dishler (US 20190175281 A1).

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  the status identifier of the claim is  (Currently Amended) but the claim was previously withdrawn.  The status identifier should be changed to (Withdrawn – Currently Amended).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dishler (US 20190175281 A1).
In regards to claim 1, Dishler discloses a method for treating an ocular tissue (Abstract discloses a method for treating the cornea), comprising: 
generating a femtosecond laser beam from a laser source (Par. 0057 discloses the use of a femtosecond laser beam); 
orientating the femtosecond laser beam toward the ocular tissue (Par. 0057 discloses applying the laser to the cornea, i.e. ocular tissue); 
defining a corneal lenticule as a target area in the ocular tissue using the femtosecond laser beam (Par. 0097 discloses the target volume to be removed is the lenticule), wherein the corneal lenticule contains a sharp- edge part and a to-be-removed part (Par. 0097 discloses the lenticule has sharp-edges; see Fig 5, elements 19 and 20), wherein the sharp-edge part has a minimum thickness having a value gradually reduced to zero (Par. 0097 discloses the sharp edges has a minimum thickness and it is understood that it would be reduced to zero if removed/ablated/cut), ablating the sharp-edge part of the corneal lenticule by the femtosecond laser beam while the corneal lenticule is defined (Par. 0103-0105 discloses cutting the edges via the laser to remove them before removing the target volume) ; and 
removing the to-be-removed part of the corneal lenticule from the ocular tissue (Par. 0097 discloses removing the volume/lenticule from the ocular tissue).
	In regards to claim 2, Dishler discloses the method of claim 1, further comprising: prior to removal of the to-be-removed part of the corneal lenticule from the ocular tissue, making a removal incision in the ocular tissue using the femtosecond laser beam wherein the removal incision extends from an outer surface of the ocular tissue to the corneal lenticule (Par. 0103-0105 disclose making a removal incision in the tissue along the edges/outer surface), and 
wherein the to-be-removed part of the corneal lenticule is removed from the ocular tissue through the removal incision (Par. 0103 discloses the target volume, i.e. lenticule, is removed through the cuts/incision along the edges).
In regards to claim 3, Dishler discloses the method of claim 1, wherein defining the corneal lenticule in the ocular tissue using the femtosecond laser beam further comprises: making a posterior cut face in the ocular tissue (Par. 0097 discloses a posterior and anterior cut surface, 20 and 19); ablating the sharp-edge part of the corneal lenticule using the femtosecond laser beam (Par. 0103-0105 discloses cutting the edges via the laser before removing the target volume); and making an anterior cut face in the ocular tissue so that the anterior cut face is connected to the posterior cut face (Fig 5 shows the anterior and posterior faces connecting).
In regards to claim 4, Dishler discloses the method of claim 3, wherein the anterior cut face and the posterior cut face are connected to each other at an outer periphery of the posterior cut face; and wherein the sharp-edge part of the corneal lenticule includes a connection between the anterior cut face and the posterior cut face at the outer periphery of the posterior cut face (Fig 5 shows the connection of the anterior and posterior cut faces, 19 and 20, which would be included in the sharp edge).
	In regards to claim 5, Dishler discloses the method of claim 4, further comprising: prior to removal of the to-be-removed part of the corneal lenticule is removed from the ocular tissue, making a removal incision in the ocular tissue using the femtosecond laser beam, wherein the removal incision extends from an outer surface of the ocular tissue to the corneal lenticule, and wherein the to-be-removed part of the corneal lenticule is removed from the ocular tissue through the removal incision (Par. 0097 and 0103-0105 discloses a cut/incision being made pre removal and then the removal being made through this cut/incision).
In regards to claim 6, Dishler discloses the method of claim 3, wherein the anterior cut face and the posterior cut face are connected to each other at an outer periphery the posterior cut face and at a site near a central axis of the target area (Fig 5 shows the anterior and posterior cut faces being connected); 
wherein the sharp-edge part of the corneal lenticule includes connections between the anterior cut face and the posterior cut face at the outer periphery of the posterior cut face and at the site near the central axis (Fig 5 shows this sharp edge, i.e. the pointed edges, are the connected anterior and posterior cuts); 
and wherein defining the corneal lenticule in the ocular tissue using the femtosecond laser beam further comprises ablating a cut-off surface connected to the connections between the anterior cut face and the posterior cut face at the outer periphery of the 17 posterior cut face and at the site near the central axis, and passes through the corneal lenticule (Par. 0097 discloses that the removal is from the boundary created by the anterior and posterior cut faces).
	In regards to claim 7, Dishler discloses the method of claim 6, further comprising: prior to removal of the to-be-removed part of the corneal lenticule is removed from the ocular tissue, making a removal incision in the ocular tissue using the femtosecond laser beam, wherein the removal incision extends from an outer surface of the ocular tissue to the corneal lenticule, and wherein the to-be-removed part of the corneal lenticule is removed from the ocular tissue through the removal incision (Par. 0097 discloses a cut/incision being made pre removal and then the removal being made through this cut/incision).
	In regards to claim 8, Dishler discloses the method of claim 7, wherein the cut-off surface and the removal incision are opposite sides against the central axis of the corneal lenticule (Figure 5).
	In regards to claim 9, Dishler discloses the method of claim 1, wherein the ocular tissue is a cornea or a lens of an eye (Abstract).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/					/NATHAN J JENNESS/     Examiner, Art Unit 3792                           			Primary Examiner, Art Unit 3792